PER CURIAM
*813*427Appellant seeks reversal of a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days based on a finding that she is a "person with a mental illness." ORS 426.130(1)(a)(C). She contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, she is unable to provide for her basic needs. ORS 426.005(1)(f)(B) (" 'Person with a mental illness means' a person who, because of a mental disorder, is * * * [u]nable to provide for basic personal needs that are necessary to avoid serious physical harm in the near future, and is not receiving such care as is necessary to avoid such harm."). The state concedes that the evidence is legally insufficient to support the basic-needs finding and that the judgment should be reversed. We agree, accept the state's concession, and reverse the commitment judgment.
Reversed.